ON SUGGESTION OF ERROR.
It is said in the suggestion of error that the pleadings did not sufficiently raise the incapacity of the board of supervisors to make the contract, or the noncompliance in the advertisement of the bidding; and that, if the *Page 879 
county intended to rely upon the invalidity of the proceeding resulting in the contract as defense, it was necessary for it to so plead, citing a number of authorities from other states so holding, and some authorities from this state relied upon to support this position.
The county pleaded the plea of general issue and also a special plea in which plea it was alleged that there was given by the county, in exchange for the grader so purchased, certain tires and wheels attached to an old machine, and that the sellers agreed to guarantee and keep the grader in good running condition for the period of one year and also to furnish and repair new parts within this said period; that the seller failed and refused to keep same in repair and good condition, and that by reason thereof the defendant was unable to use the said machine for the purposes for which it was bought, and that the defendant repeatedly requested the said repairs to be made and notified the defendant of the condition of the machine sold and in need of repairs.
The members of the board of supervisors are trustees for the public and must act for the public, and are bound by the limitation fixed by law upon their powers, and the condition under which contracts may be made. These being fixed by law, all persons are charged with notice of them. In the present case the general issue bound the plaintiff to prove the case alleged in his declaration, and the proof so produced shows a failure to comply with the law, and having to sustain his action by this proof, showing the want of authorities of the board, he must fail in the suit. The court will see that those occupying a fiduciary relation do not defeat the law by failure to set forth a formal pleading. It is the duty of the board of supervisors to conform to the regulation made by law, and the parties contracting with them must see that the board has a right to make the contract. It follows that the suggestion of error must be overruled.
Overruled. *Page 880